Citation Nr: 0632945	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  97-31 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from December 1995 to August 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted service connection for 
generalized anxiety disorder, and assigned a 30 percent 
evaluation, effective August 16, 1996.


FINDING OF FACT

The veteran's generalized anxiety disorder is manifested by 
depression, anger, irritability, anxiety, difficulty 
maintaining personal hygiene, difficulty forming close 
relationships with others, and social isolation, and assigned 
GAF scores of between 40 and 75 and has not been shown by 
competent clinical evidence to be more than moderate to 
serious in severity.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no 
higher, for generalized anxiety disorder have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, because the October 1997 rating decision 
granted the veteran's claim for entitlement to service 
connection for generalized anxiety disorder disability, such 
claim is now substantiated.  As such, his filing of a notice 
of disagreement as to the October 1997 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The November 1997 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for mental 
disorders, and included a description of the rating formulas 
under those diagnostic codes.  The AOJ letter, rating 
decision, and the SOC thus informed the appellant of what was 
needed to achieve higher schedular ratings.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve higher evaluations for the service-
connected disability on appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.





Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

As the veteran takes issue with the initial rating assigned 
when service connection was granted for generalized anxiety 
disorder, the Board must evaluate the relevant evidence since 
the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2006) pertain to PTSD.  Under these codes, a 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Legal Analysis

The veteran asserts that an initial evaluation greater than 
30 percent is warranted for his service-connected generalized 
anxiety disorder.  As noted above, in order to assign a 
higher rating, the record must show that the veteran 
experiences reduced reliability and productivity due to 
symptoms of PTSD such as a flattened affect, circumstantial, 
circumulatory, or stereotyped speech, impaired judgment, 
impaired long and short term memory, impaired abstract 
thinking, and difficulty establishing and maintaining 
effective work and social relationships, and mood 
disturbances.  The Board finds that such findings are 
contained in the record. 

In this regard, the record demonstrates that between 1997 and 
2005, the veteran's mental health was evaluated on numerous 
occasions, including for treatment and for compensation 
purposes.  During this time, the record demonstrates that the 
veteran was oriented to time, place and person, he had 
coherent speech, he had logical, goal-oriented thoughts, and 
he denied experiencing auditory or visual hallucinations or 
homicidal ideations.  The record also reflects that the 
veteran's insight was either intact or limited and he did not 
have any formal thought disorder.  

However, during this time, the record also reflects that the 
veteran consistently experienced depression, anxiety, anger, 
irritability, anhedonia, and avoidance of others.  The record 
also demonstrates that the veteran was unkempt in appearance, 
experienced sleep impairment, lacked concentration, and had 
an affect that was constricted, flat, anxious, or broad.  
Moreover, although the veteran, in many records, denied 
experiencing suicidal thoughts, hospital records dated in 
March 1997 and January 2001, show that the he was admitted 
for suicidal thoughts or attempts.  The veteran, in his May 
2001 also indicated that he had thoughts of suicide and of 
not wanting to live, but he did not describe any active 
thoughts of suicide. 

With respect to occupational functioning, the record 
demonstrates that since 1998 the veteran has been employed, 
either full or part-time, as a security officer.  However, 
the veteran has reported that he has had multiple jobs since 
leaving the Army and has experienced difficulty maintaining 
regular employment.  The record demonstrates that the May 
2001 examiner stated that the veteran's psychosocial deficits 
which would impair his ability to hold onto a job and that he 
was likely unemployable.

With respect to social functioning, he veteran has 
consistently reported that he lived with his mother and 
stepfather, which he indicates is a stressful environment.  
He also reports that he had few, to no, close friends and 
that although he wanted to get married and have children, he 
could not see it happening as he considered himself to be 
poor and broke.  The veteran has also reported that he 
isolated himself, had few hobbies, and little interest in 
activities.

Moreover, the record establishes that between December 1997 
and 2005, the veteran had GAF scores ranging between 40 and 
75.  Specifically, the Board observes that on VA examination 
in May 2001 and August 2005, the veteran had a GAF score of 
55.  The Board notes that these reported GAF scores reflect 
moderate to serious symptomology.

The Board finds that the veteran's overall disability 
picture, as evidenced by the clinical findings outlined 
above, and his GAF scores that range from 40 to 75, 
demonstrates no more than moderate to serious symptoms, and 
is most reflective of an increased, 50 percent evaluation.  
The Board, for the reasons stated below, finds that an 
evaluation greater than 50 percent is not warranted at this 
as the competent clinical evidence of record does not 
establish that the veteran's current symptomology most nearly 
approximate the criteria necessary for the next higher, 70 
percent, evaluation. 

In order to achieve a 70 percent evaluation, the evidence 
must when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.

In this regard, although the veteran experiences depression, 
there is no evidence that such condition affects his ability 
to function independently, appropriately, or effectively.  As 
previously stated, the record demonstrates that the veteran 
lives with his mother and step-father, however, there is no 
evidence that such living arrangement is due to his inability 
to function independently, appropriately, or effectively as a 
result of his depression.  Moreover, as the record 
demonstrates that the veteran has maintained either part-time 
or full-time for over seven years, there is no evidence that 
his depression has affected his ability to function 
independently, appropriately, or effectively in acquiring 
employment.  Additionally, with respect to impaired impulse 
control, the record demonstrates that the veteran has 
reported that he has a short fuse.  However, there is no 
evidence of record that he has had periods of violence and he 
has only once, in June 1997, been diagnosed with poor impulse 
control.  

The Board acknowledges that the record demonstrates that the 
veteran experienced suicidal ideations for which he was 
hospitalized in March 1997 and January 2001.  However, it is 
significant to point out that the veteran, in numerous 
outpatient treatment records since January 2001, has denied 
the presence of suicidal thoughts, plans, or intent.  Indeed, 
on his recent August 2005 VA psychiatric compensation and 
pension examination, he denied any current suicidal plan or 
intent.  Additionally, although the record demonstrates that 
the veteran had an unkempt or untidy appearance on several 
occasions, examiners, on numerous other occasions including 
on VA examination in August 2005, reported that the veteran 
had was tidy and had fair hygiene.  

Moreover, the record does not demonstrate that the veteran 
experiences obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or spatial disorientation.  
The Board does acknowledge that the veteran has difficulty 
establishing social relationships and that he has 
characterized his living arrangement with his mother and 
stepfather as being stressful.  The Board also notes that 
veteran's contention that he has had numerous jobs and that 
he has difficulty maintaining regular employment (even though 
the record demonstrates that he has been employed either full 
or part time for the past seven years).  However, the Board 
finds that such social and occupational impairment is 
contemplated in the increased, 50 percent evaluation.  

Therefore, in light of the clinical findings of record, the 
Board finds that the 50 percent disability evaluation granted 
in this decision will adequately compensate the veteran for 
any symptomology and impairment that he may experience as a 
result of his service-connected generalized anxiety disorder.  
The Board has resolved all reasonable doubt in the veteran's 
favor.  However, the preponderance of the evidence is against 
assignment of a higher evaluation.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).


ORDER

Entitlement to an evaluation of 50 percent, but no higher, 
for service-connected generalized anxiety disorder, is 
granted, subject to the applicable law governing the award of 
monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


